          Case 4:20-cv-05640-YGR Document 494 Filed 04/27/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15
                              UNITED STATES DISTRICT COURT
16
                           NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18

19                                                      Case No. 4:20-cv-05640-YGR-TSH
20
       EPIC GAMES, INC.,
21                                                      [PROPOSED] ORDER
                        Plaintiff, Counter-defendant,   AUTHORIZING THE ENTRY OF
22                           v.                         PLAINTIFF EPIC GAMES, INC.’S
       APPLE INC.,                                      TRIAL EQUIPMENT INTO
23                                                      COURTHOUSE
                        Defendant, Counterclaimant.
24                                                      Trial Date: May 3, 2021
25                                                      Time: 8:00 a.m.
                                                        Courtroom: 1, 4th Floor
26                                                      Judge: Hon. Yvonne Gonzalez Rogers

27

28
                [PROPOSED] ORDER AUTHORIZING THE ENTRY OF PLAINTIFF
                 EPIC GAMES, INC.’S TRIAL EQUIPMENT INTO COURTHOUSE
                             Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 494 Filed 04/27/21 Page 2 of 3


 1         PLAINTIFF’S REQUEST TO USE ELECTRONIC AND OTHER CERTAIN
                              EQUIPMENT AT TRIAL
 2
            Pursuant to the Court’s Standing Order Re: Pretrial Instructions in Civil Cases
 3

 4   paragraph 8(b), Plaintiff Epic Games, Inc. hereby requests the Court permit Plaintiff to use the

 5   following equipment at trial:

 6          1.      Five (5) lapel microphones;
 7          2.      Ten (10) headsets with built-in microphones;
 8          3.      One (1) external speaker;
 9
            4.      One (1) small table;
10
            5.      One (1) folding chair;
11
            6.      Two (2) laser pointers;
12
            7.      Audio extension cable(s);
13
            8.      Gaffers tape for cable safety;
14
            9.      Mobile internet hot spot(s);
15

16          10.     One (1) laptop switch;

17          11.     One printer;

18          12.     Multiple cell phones;

19          13.     Multiple iPads;

20          14.     Multiple laptop computers (with power supplies, external hard drives,
                    peripherals, connection cables, extension cords and power strips); and
21
            15.     Physical exhibits such as computers, gaming consoles, mobile devices and
22
                    cellular phones.
23

24

25

26

27

28                                            -2-
                  [PROPOSED] ORDER AUTHORIZING THE ENTRY OF PLAINTIFF
                   EPIC GAMES, INC.’S TRIAL EQUIPMENT INTO COURTHOUSE
                               Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 494 Filed 04/27/21 Page 3 of 3


 1                                        [PROPOSED] ORDER

 2          After reviewing Plaintiff’s request to use electronic and other certain equipment at trial,
 3   the Court finds good cause to grant Plaintiff’s request to bring the items listed therein into the
 4
     Courthouse and courtroom. The request is therefore GRANTED.
 5
            IT IS SO ORDERED.
 6

 7
             April 27,
      DATED: ___________________, 2021
 8
                                                           YVONNE GONZALEZ ROGERS
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -3-
                  [PROPOSED] ORDER AUTHORIZING THE ENTRY OF PLAINTIFF
                   EPIC GAMES, INC.’S TRIAL EQUIPMENT INTO COURTHOUSE
                               Case No. 4:20-cv-05640-YGR-TSH
